Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2018

                                   No. 04-16-00721-CV

                  402 LONE STAR PROPERTY, LLC and Craig Otto,
                                  Appellants

                                            v.

                                 Barry L. BRADFORD,
                                        Appellee

                From the 438th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-08653
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellants’ motion for rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court